Pee CuexaM:
That Betts was the manager or agent of the company defendant, and that as such he had the power to employ canvassers, cannot well be denied, for he so testifies. His power being in these particulars thus general, the question in the case and the only material one was whether he had made with the plaintiff the contract alleged; and this was properly submitted. The company, having obtained the services of Maurer through the contract of its agent, cannot be allowed now to defeat that contract by an attempt to limit his power to contracts for contingent commissions only. The contract undoubtedly bound Ma.urer° and if so, it also bound the- company.
The judgment is affirmed.